Citation Nr: 0712369	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial rating higher than 20 percent 
for postoperative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
December 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
decision issued in August 2003, the RO granted service 
connection for postoperative residuals of a right knee 
injury; a 10 percent evaluation was assigned, effective 
October 29, 2002.  In subsequent rating activity, the RO 
raised the initial rating for a right knee disorder to 20 
percent, retroactive to October 29, 2002.  The RO issued a 
decision in June 2005 denying service connection for a low 
back disorder and a left knee disorder.  

A hearing was held before a hearing officer at the RO in 
March 2004.  Another hearing was held at the RO before the 
undersigned Veterans Law Judge in February 2007.  Transcripts 
of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the service connection claims, the veteran 
contends that limping gait from his service-connected right 
knee disorder caused wear and tear on the low back and left 
knee.  In this regard, he submitted evidence from a medical 
study suggesting that limping causes a person to put extra 
weight on an opposite normal leg, causing the normal leg and 
the spine of the limping person to transmit increased loads 
during walking.  The medical study indicates that limping, in 
some specific instances, can cause back pain or aggravate 
preexisting back pain.  

According to VA clinical records, x-ray examination in July 
2004 showed osteoarthritis of the left knee.  An MRI in 
November 2004 confirmed the presence of lumbar stenosis with 
L5 radiculopathy.  

F. Kennard Hood, M.D., in a statement dated in March 2007, 
indicated that he had reviewed the veteran's service medical 
records and current records.  It was the physician's opinion 
that it was more likely than not that the veteran's left knee 
and low back problems were directly related to the service-
connected right knee condition.

Service connection may be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  Effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

The Board finds that it may be potentially prejudicial to 
adjudicate the veteran's claim at this time without his 
notice of the amendment to 38 C.F.R. § 3.310 and obtaining a 
clarifying opinion as to whether there is any relationship 
between the service-connected right knee disorder and 
disorders of the low back and left knee and if so, 
establishing the baseline level of severity of the 
nonservice-connected conditions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

With respect to the claim for an increased rating for a right 
knee disorder, the veteran asserts that the condition has 
become worse in recent years.  He was last examined for 
purposes of evaluating the right knee disorder in April 2004, 
about three years ago, and he claims increased symptomatology 
during the years since.  The veteran and his representative 
have asked that he be reexamined and the Board agrees.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  One purpose of 
the examination is to obtain medical 
opinion about the nature and etiology of 
the veteran's low back disorder and left 
knee disorder.  In providing medical 
opinion about the etiology of any 
identified disorders involving the low 
back and the left knee, the examiner 
should respond to the following inquiries:

a)  Is it at least as likely as not that 
any identified low back disorder or left 
knee disorder was caused or aggravated by 
service-connected right knee disorder?

b)  If it is determined that the claimant 
has a low back disorder or left knee 
disorder that was aggravated by his 
service-connected right knee disorder, the 
examiner is requested to provide an 
opinion as to the baseline level of 
severity of the low back disorder and left 
knee disorder before the onset of 
aggravation and the current level of 
severity.  The examiner must discuss any 
injuries noted in the claims folder and 
how it affects or relates to any diagnosed 
low back or left knee disability.  

Another purpose of the VA orthopedic 
examination is to obtain information about 
the current severity of the service-
connected right knee disorder.  The 
examination should include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  

The examiner should complete the 
Disability Evaluation Examination 
Worksheet which is relevant to evaluating 
knee disorders.  The examination must 
include findings with respect to range of 
motion, joint stability and any additional 
range of motion loss due to pain, weakened 
movement, increased fatigability and 
incoordination.

A complete rationale should be provided 
for any opinion expressed.  The claims 
file and a copy of this remand must be 
made available for the examiner's review 
prior to the examination.  

2.  Review the report of the VA 
examination to ensure it responds to the 
inquiries posed and provides the 
information requested.  If not, take 
corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



